F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 11, 2006
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    STEV EN T. STEIN ;
    JO LEEN K . STEIN ,

                Plaintiffs-Appellants,

    v.                                                    No. 05-3421
                                                   (D.C. No. 04-CV-1311-JTM )
    GREGORY L. STEIN; SHARON W .                            (D . Kan.)
    STEIN; M ERIDIAN PLACE, M eridian
    Place, LLC; PL WEST, LLC;
    W E STER N FR ON T D EV ELO PM ENT
    IN C.,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before HA RTZ, A ND ER SO N, and TYM KOVICH, Circuit Judges.


         Plaintiffs Steven and Joleen Stein appeal from district court’s entry of

summary judgment in favor of defendants, Gregory and Sharon Stein and business

entities formed by Gregory Stein. W e exercise jurisdiction and affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      On September 20, 2004, Steven and Joleen (a married couple) filed a

complaint alleging that Gregory and Sharon (Steven’s brother and his wife) were

liable for damages for breach of contract, fraud, unjust enrichment, breach of the

duty of good faith and fair dealing, and breach of fiduciary duty. The complaint

also requested an accounting.

      Plaintiffs’ claims arose from a plan for Gregory’s real-estate development

company (defendant W estern Front Development) to purchase and develop the

M eridian Tow n Center, a partially completed shopping center in the State of

W ashington. Steven (a career banker) and Joleen asserted that they had an equity

interest in the project. Gregory (a developer) and Sharon maintained that

plaintiffs were involved as lenders and that by M arch 2004 the $1.4 million loan

had been repaid, along with $200,000 in interest.

      Defendants moved for summary judgment, based in part on a

statute-of-limitations argument. In analyzing the undisputed facts, the district

court determined that plaintiffs’ contract claim accrued in the early months of

2000, when the parties allegedly reached a partly oral and partly written

agreement; and that the fraud and breach of duty claims accrued by M ay 2001

at the latest, when Steven and Gregory had a heated argument about Steven’s role

in the project. Therefore, the court concluded, plaintiffs’ claims were barred by

the applicable statutes of limitations. See Kan. Stat. Ann. § 60-512(1) (three-year

limitation period for oral-contract claims, applying to agreements which do not

                                         -2-
contain all material terms in w riting); 1 id. § 60-513(a)(3) (two-year limitation

period for fraud claims); id. § 60-513(a)(4) (two-year limitation period for

“[a]n action for injury to the rights of another, not arising on contract, and not

[previously] enumerated,” w hich applies to breach of duty claims). The court

also decided that plaintiffs had no claim of unjust enrichment because the loan

had been satisfied. It therefore granted defendants’ summary judgment motion.

      Plaintiffs appeal, presenting three issues for review :

      1.     W hether the District Court erred in finding there was not a
             written agreement by and between the parties and/or there was
             not a meeting of the minds as to the agreement between the
             parties.

      2.     W hether the District Court erred by making the factual finding
             that Plaintiffs knew or should have known their causes of
             action accrued in M ay of 2001 so as to start the statute of
             limitations to run in regards to all of Plaintiffs’ claims.

      3.     W hether the District Court erred in failing to find there had
             been equitable tolling in these claims between these two
             brothers which made Plaintiffs’ claims timely.

Aplt. Br. at 1. As a general matter, plaintiffs also assert that the district court

failed to resolve all inferences in their favor.

      “W e review the grant of summary judgment de novo and affirm only if the

record, considered in the light most favorable to the plaintiff, establishes no

genuine issue of material fact,” Bastible v. Weyerhaeuser Co., 437 F.3d 999, 1004

1
       See Chilson v. Capital Bank, 692 P.2d 406, 408 (Kan. Ct. App. 1984)
(stating that a contract which is partly in writing and partly oral is in legal effect
an oral contract).

                                          -3-
(10th Cir. 2006) (quotation omitted), and the defendant is entitled to a judgment

as a matter of law , Fed. R. Civ. P. 56(c).

      W e have examined the record on appeal and reviewed the district court’s

summary judgment order against the backdrop of plaintiffs’ appellate issues.

W e conclude that the district court properly sorted through the parties’ factual

contentions, decided which facts were material to plaintiffs’ claims, and viewed

the undisputed facts in a light most favorable to plaintiffs. And we discern no

error in the district court’s legal determinations. Accordingly, we AFFIRM for

substantially the reasons stated by the district court in its thorough and thoughtful

memorandum and order dated October 12, 2005.


                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                              -4-